Citation Nr: 1212492	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-39 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Evaluation of lumbar strain, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Boise, Idaho Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in his December 2008 VA Form 9 Substantive Appeal the Veteran requested a BVA hearing before a member of the Board.  He was scheduled for a hearing in July 2011.  He failed to appear for the hearing.  As such, his hearing request is considered withdrawn.  


FINDING OF FACT

Lumbar strain is manifested by forward flexion limited to 70 degrees and findings of intermittent spasm with scoliosis.  


CONCLUSION OF LAW

Lumbar strain is 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letter dated in September 2006.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection for his back disability.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the lumbar spine disability has not significantly changed and that an uniform rating is warranted throughout the appeal period.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's lumbar strain is rated under Diagnostic Code 5237.  Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Analysis

The Veteran has appealed the assignment of a 10 percent evaluation for lumbar strain.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is consistent with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

To warrant a higher rating the evidence must show the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The evidence shows that the Veteran complained of chronic back pain while in service.  The lumbosacral spine exhibited an abnormal appearance and there was mild spasm of the lower back in July 2006.  His gait and stance was abnormal.  Muscle spasm and lower back sprain were assessed at that time.  X rays in July 2006 revealed findings of focal levoscoliosis of the mid lumbar spine at the L2-L4 level.  There was no other abnormality suggested and the findings might have been positional and/or the result of muscle spasm.  Vertebral bodies were intact, vertical heights were well maintained and joint spaces were preserved throughout.  Sacroiliac joints were unremarkable.  An impression was given of focal scoliosis.  

Examination in August 2006 revealed that the thoracolumbar spine demonstrated tenderness on palpation and that pain was elicited throughout range of motion.  There was full range of motion with pain elicited at the extreme limits of the range of motion.  There were no muscle spasms and sciatic notch exhibited no tenderness on palpation.  His gait was also normal.  Lumbago was assessed.  

In the October 2006 VA examination, a history was reported of muscle spasm in the lower back radiating to the right gluteal area and behind the right knee for a duration of five months.  Stiffness, weakness, discomfort, muscle spasm and constant pain were cited as symptoms.  The Veteran expressed that his condition did not cause incapacitation.  The Veteran worked in sales and related that standing caused pain and discomfort.  Examination revealed no evidence of radiating pain on movement and muscle spasm was absent.  There was tenderness on examination.  Straight leg raising was negative on the left and right sides.  There was no ankylosis of the lumbar spine.  Range of motion testing revealed the lumbar spine had 70 degrees of flexion with pain occurring at 70 degrees, 20 degrees of extension, and 30 degrees right lateral rotation, 30 degrees left lateral rotation, 30 degrees right lateral flexion and 30 degrees of left lateral flexion.  The joint function of the spine was additionally limited by pain which was the major functional impact.  It was not additionally limited by, after repetitive use, fatigue, weakness, lack of endurance and incoordination.  Inspection of the spine revealed normal head position with symmetry in appearance and there was symmetry of spinal motion with abnormal curvatures of the spine of diminished lordosis.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed motor function and sensory function were within normal limits.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  Lumbar spine x ray findings were within normal limits.  Chronic lumbar strain and cervical neck arthralgias with muscle spasm was diagnosed.  The objective factors were muscle tenderness in the lower lumbar area.  

It was shown in June 2009 that the Veteran had an antalgic gait.  Left side paraspinal muscle spasm in the lumbar region was also noted.  In September 2009, he denied incontinence or numbness/tingling down the legs.  He was treated in the emergency room (ER) in April 2010 for severe left low back pain.  He was unable to stand up straight but managed to drive himself to the ER.  He was seen again in the ER in June 2010 for back pain.  He was gait was shown to be "ok."  Acute low back pain was assessed.  

In the August 2010 VA examination, the Veteran described severe low back flare ups every two to four months that last 3 to 7 days.  Work was cited as the precipitating factor.  There was no reported history of urinary problems, erectile dysfunction, paresthesias, and/or falls or unsteadiness.  A history of fatigue, decreased motion, stiffness, weakness and spasm was given.  He described having severe low back pain that last 3 to 7 days several times a year with occasional radiation to the left butt cheek.  There were no incapacitating episodes.  He was unable to walk more than a mile.  Inspection of the spine revealed normal posture, head position and symmetry in appearance.  His gait was normal.  There was no lumbar lordosis but scoliosis was shown.  Objective abnormalities of the thoracolumbar sacrospinalis revealed no spasm, atrophy, guarding, pain with motion, tenderness and/or weakness.  

Range of motion testing revealed the lumbar spine had 90 degrees of flexion, 40 degrees of extension, and 70 degrees right lateral rotation, 70 degrees left lateral rotation, 60 degree right lateral flexion and 60 degrees of left lateral flexion.  There was no objective evidence of pain with active motion or pain following repetitive motion.  Also, there were no additional limitations after three repetitive motion.  Knee and ankle jerks were 2+ for the left and right, and sensory examination was normal for the lower extremities.  Muscle tone was also normal and there was no muscle atrophy.  X- rays revealed mild to moderate degenerative changes with slight decrease in disc heights, lower segment facet arthritis, and mild early endplate irregularity.  He expressed having four weeks of time lost from work during the past 12 months.  Non-specific low back pain with a history of back strain was diagnosed.  Increased absenteeism was noted as an effect on occupation and resulting work problem.  The examiner noted that there was a compensatory curvature.

Via various statements the Veteran has expressed that his back disability limits his ability to work long standing hours and that he was limited in his lifting which was required in his occupation.  

In light of the evidence presented, the Board finds that a 20 percent evaluation for lumbar strain is warranted.  Although the evidence shows forward flexion of thoracolumbar spine greater than 30 degrees and that the combined range of motion of the thoracolumbar spine is greater than 120 degrees, there are findings of abnormal spinal contour such as scoliosis.  To that end, x rays in July 2006 revealed findings of focal levoscoliosis of the mid lumbar spine at the L2-L4 level and scoliosis was shown on examination in August 2010.  The in service and current findings of scoliosis coupled with intermittent spasm justify a 20 percent evaluation.  We again note that the examiner in 2010 established that there was a compensatory curvature.

Although a 20 percent evaluation is warranted, the Board finds that a rating higher than 20 percent disabling is not warranted.  To warrant the next higher rating the evidence must show the functional equivalent of forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The evidence shows the remaining functional forward flexion of thoracolumbar spine is greater than 30 degrees.  There is also no showing of ankylosis.  At most, flexion of the lumbar spine has been limited to 70 even when accounting for pain.  The Board accepts that the Veteran has functional impairment. See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant a 40 percent evaluation.  The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a 20 percent rating and no more is for application. 

The Board has also considered whether the Veteran's service- connected lumbar spine disability would warrant a higher rating if rated on the basis of incapacitating episodes.  Although the Veteran has reported four weeks of lost time from work because of his back, he has not reported any incapacitating episodes.  Specifically, during the October 2006 VA examination the Veteran stated that his disability did not cause any incapacitation and it was noted in the August 2010 VA examination that there were no incapacitating episodes of spine disease.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted. 

With regard to neurologic abnormalities, we note that the Veteran has reported occasional radiation of pain and numbness.  However, examination revealed there was no weakness and/or muscle atrophy.  He has also denied bladder complaints.  We also note that sensory and motor examinations revealed normal findings, and muscle tone has been found normal.  Consequently, there is no basis for a separate neurological rating.

In light of the findings of scoliosis with intermittent spasm, a 20 percent rating for lumbar strain is warranted.  Accordingly, the claim is granted.  




Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability, including reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A 20 percent evaluation for lumbar strain is granted, subject to the law and regulations governing the payment of monetary benefits.  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


